Title: To George Washington from Pierre Penet, 12 November 1777
From: Penet, Pierre
To: Washington, George



Hond Sir
Nantes [France] November 12. 1777.

permit me to address these few lines in Congratulation of your late success against the Troops of Great Brittain, as we have just had the agreeable news by post of the arrival of a Packet at St Malo’s in this Kingdom, whereby we learn you have drove them & prevented their schemes against the Southern Colonies—I have taken the Liberty of sending you a pair of Shoulder knots & a sword knot, also a fan & 1 dozn pair Gloves for your Lady, which with my best Respects must beg you both to accept of, I’ve likewise sent two other pair Shoulder knots & two sword knots, which leave at your Disposal to such Officers you think proper.
Hoping the success hitherto attending your arms may by the assistance of Providence continue, & shortly accomplish the glorious Task you have undertaken; & return once more to the Enjoyments of Domestick tranquility which you have so long been deprived of for the pure & Noble motives of saving a Glorious Country from the Ignominious bands of Slavery, which that you may accomplish is my most Earnest wish. I’ve the Honor to be with profound respect Your Excellencys most Obt very hbl. Servt

P. Penet

